                Case 1:20-cr-00163-PKC Document 26 Filed 03/17/20 Page 1 of 1




                                               LAW OFFICES OF
                                          NATALIJ.H. TODD,P.C.

NATALI J,H. TODD                                                        26 COURT STREET
MEMBER: NY & MA BAR                                                         SUITE 413
                                                                    BROOKLYN, NY 11242-1134


                                                                    Tel: 718-797-3055
                                                                    Fax: 718-504-3900
                                                                    E-mail: natali todd@valwo.com
                                                                    www.natalitoddlawyer.com
Mmch 17, 2020


Honorable P. Kevin Castel
United States District Judge
Southern District of New Yark
United States Courthouse
500 Pearl Street
New York, New York 10007

Re:           U.S. v. Louis Grasso, 20 Cr. 163 (PKC)

Dear Judge Castel:

        I was appointed to represent Mr. Grasso on March 9, 2020 pursuant to the Criminal
Justice Act. I write to be relieved as counsel for Mr. Grasso because Mr. Grasso has retained
private counsel to represent him in the instant matter. In fact, his retained counsel, Glenn A.
Garber, Esq., has filed his notice of appearance (see Doc. 25) and has confmned with me that he
will be representing Mr. Grasso going forward.

              Thank you for your prompt attention to this matter,

Respectfully,
,:)J('.%1<1
Natali Todd, Esq.

cc: All counsel (by ECF)
